471 So.2d 656 (1985)
Charlotte B. KEISTER, Petitioner,
v.
Honorable Mark E. POLEN, Circuit Judge of the Circuit Court in and for BROWARD COUNTY, Florida, and Boyer, Tanzler & Boyer, P.A., Respondents.
No. 85-449.
District Court of Appeal of Florida, Fourth District.
June 26, 1985.
Rehearing or Reconsideration Denied July 19, 1985.
*657 Harry G. Carratt of Morgan, Carratt and O'Connor, P.A., Fort Lauderdale, for petitioner.
Jim Smith, Atty. Gen., and Shirley A. Walker, Asst. Atty. Gen., Dept. of Legal Affairs, Tallahassee, for respondent, Polen.
Tyrie A. Boyer of Boyer, Tanzler & Boyer, Jacksonville, for respondent, Boyer, Tanzler & Boyer, P.A.
PER CURIAM.
Charlotte B. Keister brings this petition for writ of certiorari or in the alternative, petition for writ of prohibition. Petitioner requests this court to quash an order of the trial judge which imposed a charging lien against her funds, and to prohibit the judge from proceeding to determine the amount of the charging lien.
The final judgment entered in this dissolution proceeding contained an express reservation of jurisdiction to award attorney's fees only to counsel of record for the husband. It did not contain a reservation of jurisdiction to award attorney's fees to respondent Boyer, Tanzler & Boyer, P.A., counsel for the wife. Without such an express reservation the trial court did not have jurisdiction to grant respondent's motion to impose a charging lien. See Frumkes v. Frumkes, 328 So.2d 34 (Fla.3d DCA 1976); Patin v. Popino, 459 So.2d 435 (Fla. 3d DCA 1984).
Accordingly, we grant certiorari and quash the trial court's order granting respondent's motion to impose a charging lien and reserving jurisdiction to determine the amount thereof.
WRIT GRANTED.
GLICKSTEIN, DELL and BARKETT, JJ., concur.